Name: 2012/675/EU: Council Decision of 29Ã October 2012 appointing three United Kingdom members and two United Kingdom alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2012-11-01

 1.11.2012 EN Official Journal of the European Union L 305/25 COUNCIL DECISION of 29 October 2012 appointing three United Kingdom members and two United Kingdom alternate members of the Committee of the Regions (2012/675/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the United Kingdom Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Jonathan BELL, Mr Iain MALCOLM and Ms Irene OLDFATHER. Two alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Ted BROCKLEBANK and Mr Nicol STEPHEN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Ms Patricia FERGUSON MSP, Member of the Scottish Parliament,  Mr Paul WATSON, Councillor,  Mr Trevor CUMMINGS, Councillor, and (b) as alternate members:  Mr Jim HUME MSP, Member of the Scottish Parliament,  Mr Jamie McGRIGOR MSP, Member of the Scottish Parliament. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 29 October 2012. For the Council The President E. FLOURENTZOU (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.